Citation Nr: 1011456	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether denial of Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
attendance at the Mount Olive Bible Institute was correct?  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.  
The appellant is the Veteran's wife.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The Board notes that in April 2008 the RO received 
a purported notice of disagreement (NOD) on behalf of the 
appellant that was signed and submitted by a third party who 
was not an accredited representative.  The RO promptly 
notified the appellant that the April 2008 document did not 
constitute a valid NOD.  See 38 C.F.R. § 20.301 (2009) (a 
notice of disagreement may be filed by a claimant personally 
or by his or her representative if a proper power of attorney 
is on record).  VA subsequently received a timely NOD from 
the appellant in July 2008.  After the statement of the case 
was issued, the appellant filed a timely substantive appeal.  
The Board thus has jurisdiction over the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the RO notified the Veteran that VA had 
determined that he had a permanent and total disability, 
effective from November 23, 2004, so that his dependents were 
eligible for Dependents' Educational Assistance benefits 
under chapter 35 of Title 38 of the United States Code.  The 
Veteran's wife (appellant) sought DEA benefits and she was 
sent a certificate of eligibility in December 2007.  
Thereafter, the appellant submitted a claim for benefits with 
respect to some classes she was taking at the Mount Olive 
Bible Institute (MOBI).  

In February 2008, the RO notified the appellant that her 
course had not been approved for the DEA benefits program.  
The RO pointed out that while she was eligible for DEA 
benefits, VA could not pay those benefits with respect to her 
course of study at the MOBI.  She was notified that either 
she, or a school official, could apply for approval for DEA 
benefits for that facility's course of study, or she could 
submit a claim for a different course.  And the RO provided 
information about how the appellant could appeal the 
decision.  

The appellant submitted another application for DEA benefits 
for the same course at the MOBI.  In March 2008, the RO wrote 
to her again explaining that VA could not pay DEA benefits 
for attending the MOBI.  The RO reminded her that she could 
begin an appeal by writing a letter to the RO telling VA why 
she disagreed with the decision.  A timely notice of 
disagreement was received in July 2008.  The appellant 
asserted in the NOD that the MOBI was approved for DEA 
benefits under chapter 35 because she knew that a classmate 
at the MOBI was receiving chapter 35 DEA benefits. The RO 
issued a statement of the case in July 2008 that continued to 
deny payment of DEA benefits for a course at the MOBI. 

In August 2008, the appellant filed a timely substantive 
appeal.  She attached to that substantive appeal 
correspondence that included documents dated in March 2007 
that showed "original" approval for the MOBI to train 
Veterans and other eligible person under the provisions of 
Title 38, United States Code.  That correspondence, from the 
Texas Veterans Commission to the director of the MOBI, noted 
that the approval was issued under the provisions of 38 
U.S.C.A., section 3676(b) and that the approval was subject 
to final review and acceptance by the Department of Veterans 
Affairs.  The director of the MOBI was informed that students 
were not to be certified for receipt of Veteran's benefits 
until the facility code issued by VA in Waco, Texas, was 
received.  Attachments to the August 2008 Substantive Appeal.  

The RO sought clarification from the Education Liaison 
Representative (ELR) in Muskogee, Oklahoma, about whether DEA 
benefits under chapter 35 of Title 38 of the United States 
Code could be paid for courses at the MOBI.  The RO pointed 
out that the MOBI was not an approved school or training 
facility appearing in VA's electronic data base-that is, Web 
Enhanced Approval Management System (WEAMS)-for purposes of 
chapter 35 DEA benefits, although the school appeared in 
WEAMS as approved for purposes of Vocational Rehabilitation 
benefits under chapter 31 of Title 38 of the United States 
Code.   

In August 2008, the ELR replied via e-mail to the inquiry.  
He advised that previously, the MOBI facility had been 
approved for all benefits.  Approval was withdrawn effective 
December 22, 2005, to train all benefits but retained 
approval for chapter 31 Vocational Rehabilitation benefits 
only.  He concluded that the school was not approved for our 
[presumably, chapter 35 DEA benefits] purposes.  

The Board needs additional information in order to decide 
this appeal.  Although the ELR's reply indicated that 
approval had been withdrawn for DEA benefits as of 
December 2005, the correspondence submitted by the appellant 
was dated in March 2007 and showed an "original" approval 
for benefits.  Moreover, that correspondence referred to 
approval under 38 U.S.C.A. § 3676(b), which applies to 
benefits under chapters 34 and 35, not vocational 
rehabilitation benefits under chapter 31 of Title 38.  See 38 
U.S.C.A. § 3670 (West 2002) (a course approved under this 
chapter shall be deemed approved for the purposes of chapters 
34 and 35 of this title).  Thus, it is not clear that the 
ELR's e-mail reply of August 2008 was responsive to the issue 
raised by the appellant's correspondence-that is, whether 
consistent with the March 2007 correspondence, chapter 35 DEA 
benefits for courses at the MOBI had been approved by VA 
after December 2005.  

Accordingly, the RO/AMC should contact the ELR, or other 
appropriate official, to obtain an opinion as to whether, 
subsequent to the December 2005 actions withdrawing approval 
of DEA benefits at the MOBI, the Mount Olive Bible Institute 
was again approved by VA for purposes of chapter 35 DEA 
benefits, consistent with the March 2007 correspondence 
attached to the appellant's substantive appeal.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Education Liaison Representative, or other 
appropriate official, and obtain an 
opinion as to whether, notwithstanding the 
absence of the MOBI in the current list of 
approved facilities for DEA benefits in 
WEAMS, at a time subsequent to the 
December 2005 actions by VA withdrawing 
approval of DEA benefits for courses at 
the MOBI, the Mount Olive Bible Institute 
was again approved by VA for purposes of 
chapter 35 DEA benefits, consistent with 
the March 2007 correspondence attached to 
the appellant's substantive appeal.  The 
response should include a discussion of 
the March 2007 correspondence attached to 
the appellant's substantive appeal.      

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant and her representative (if any) 
a supplemental statement of the case.  
After they have been given an opportunity 
to respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


